Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 09, 2022 has been entered.
                                                 Status of the Application
2. Claims 1-10, 12, 19, 22, 25-26 and 41-42 are pending under examination. Claims 1 and 19 were amended. Claims 11, 13-18, 20-21, 23-24, 27-40 and 43-51 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Li et al. in view of Todd et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
4.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 19, 22, 25-26 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 19 recite ‘ribonucleotide-cleaving DNAzyme (RNA-cleaving DNAzyme)’. The metes and bounds of the claims are unclear and indefinite because it is not clear if the ribonucleotide-cleaving DNAzyme is limited to RNA-cleaving enzyme or is it an example or preference because the limitation is placed in the parenthesis.
Claim Rejections - 35 USC § 103
5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.                                                                 
         Claims 1-10, 12, 19, 22, 25-26 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0047826) in view of Willner et al. (US 2015 /0197804).
       Note: Claims  4 and 10 recite ‘optional, the limitations followed by said term are considered as optional and not required limitations of the claims.
     Li et al. teach a method of claim 1, 19, 22, 25, 42, detecting a target analyte in a sample, the method comprising: combining the sample with a first circular DNA templates comprising a region encoding an antisense ribonucleotide-cleaving DNAzyme (RNA-cleaving DNAzyme) (para 0009, 0021-0024, 0040, 0195, 0078), wherein the first circular DNA template is amplified by rolling circle amplification in the presence of the target analyte to produce a first amplification product comprising the RNA-cleaving DNAzyme (para 0024, 0040, 0195); contacting the first amplification product comprising the RNA-cleaving DNAzyme and a substrate complex comprising a ribonucleotide-containing DNA sequence (RDS) nucleic acid molecule annealed to a second circular DNA template, the second circular DNA template comprising a region encoding an antisense DNAzyme, wherein the RNA- cleaving DNAzyme acts on the substrate complex to produce a 5’ cleavage fragment comprising a 5’ region annealed to the second circular DNA template and a 3’ cleavage fragment (para 0078-0081, 0196-0197, claims 6-18); amplifying the circular DNA template by rolling circle amplification primed by a 3’-hydroxyl end of the 5’ region annealed to the second circular DNA template to produce an amplification product comprising the DNAzyme, wherein the DNAzyme of the second amplification product cleaves the second complex more of the first complex, resulting in a feedback amplification loop; and detecting an increase in the first amplification product  and/or second amplification product thereby detecting the presence of the target analyte in the sample (0024, 0040, 0078-0089, 0195, claims 6-18).
With reference to claim 2, Li et al. teach that the target analyte is a target nucleic acid molecule that binds to the first circular DNA template and rolling circle amplification of the first circular DNA template is primed by a 3’-hydroxyl end of the target nucleic acid molecule that binds to the first circular DNA template (para 0024, 0040, 0195).
With reference to claim 3-4, Li et al. teach that the target analyte activates an exogenous RNA-cleaving DNAzyme that binds to a nucleic acid molecule annealed to the first circular DNA template comprising one or more RDS sequences to produce a 5’ cleavage product comprising a 5’ region annealed to the first circular DNA template, wherein rolling circle amplification of the first circular DNA template is primed by a 3’- hydroxyl end of the 5’ region annealed to the first circular DNA template (para 0108-0113).
With reference to claim 5-7, Li et al. teach that the target analyte binds to a recognition moiety that directly or indirectly triggers rolling circle amplification of the first circular DNA template and the DNAzyme encoded by amplification product is detected and the first and second DNAzyme is same (para 0078).
With reference to claim 8, Li et al. teach that wherein the 3’ end of the RDS nucleic acid molecule is resistant to exonuclease activity (para 0203).
With reference to claim 9-10, Li et al. teach that comprising removing unpaired nucleotides from the 5’ cleavage fragment to form the 3’-hydroxyl end of the 5’ region annealed to the second circular DNA template and  phi 29 DNA polymerase is used for removing unpaired nucleotides from the 5’ cleavage fragment (see at least para 0195-0203).
    With reference to claim 12, Li et al. teach that combining the sample with the first circular DNA template, contacting the first amplification product and the substrate complex, and amplifying the second circular DNA template are done at same temperature and/or in the same reaction vessel (para 0195, 0205).
    With reference to claim 26, 41, Li et al. teach that the reaction mixture comprises excess of first circular template relative to RDA molecule and treating the sample to render the target nucleic acid molecule single stranded (para 0197).
     However, Li et al. did not specifically the DNAzyme cleaving the second amplification product, resulting in feedback loop amplification.
         Willner et al. teach a highly sensitive rolling circle amplification method wherein the circular nucleic acid template includes a recognition sequence for an analyte DNA and a sequence identical to a loop region of the co-added hairpin structure, wherein the hairpin comprises analyte sequence that is caged in the stem region and a single-stranded loop communicates with the RCA product, cleaved by a RNA DNAzyme triggering autonomous rolling circle amplification mediated by hairpin structure (para 0059-0063, 0004-0005, 0016-0030). 
         It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention to combine the method of Li et al. with hairpin loop mediated dendritic rolling circle amplification as taught by Willner et al. to develop an improved sensitive method for detecting one or more specific target nucleic acids. The ordinary person skilled in the art would have motivated to combine the method as taught by Li et al. with the hairpin loop mediated rolling circle amplification as taught by Willner et al. and have a reasonable expectation of success that the combination would result in  a sensitive method for detecting a target nucleic acid because Willner et al. explicitly taught that hairpin loop mediated rolling circle amplification would result in autonomous amplification result in accurate and highly sensitive detection of one or more specific target analytes (abstract, para 0059-0063) and such a modification of the method is considered obvious over the prior art.
                                                           Conclusion
              No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637